In the MATTER OF the Expungement of the Arrest/Charge Records of T.B.(T.B.-Petitioner)To the Appellate Division, Superior Court:A petition for certification of the judgment in A-1516/1517/1518-16 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted; and it is furtherORDERED that the appellant may electronically serve and file a supplemental brief on or before January 18, 2018, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before March 5, 2018.